DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abhyanker, US Patent No. 9,373,149.
Regarding claims 1, 8, Abhyanker discloses an autonomous neighborhood vehicle connected network and community comprising: a vehicle 100 controlled by a computer system 200 having at least one processor 202 for obtaining data indicating a delivery item from an internet of things (loT) enabled device (such as server 4200) (par. 107); determining by the at least one processor information associated with the delivery item (information about the item must be determined in order to provide the appropriate environment for the item, such as temperature regulation); determining by the at least one processor whether the information of the delivery item is associated with stabilized delivery (once the item is identified and the vehicle storage space is known, it can be determined whether or not the delivery is stable); and scheduling by the at least one processor, delivery of the delivery item with a delivery vehicle, based at least in part on the information associated with the delivery item (the pickup and delivery details must be known in order to schedule pickup and delivery of items) (See Figs. 1-3; par. 76-77, 80, 127); further includes generating, by the one or more processors, delivery instructions for the delivery item based at least in part on the information associated with the delivery item (in order to make sure appropriate conditions are provided for the item, such as heat or cold temperature, par. 77).
The prior art fails to disclose using gyro-enable capsule for delivering the items and/or the specific instruction for securing the items. However, the type of products or vessels for securing the products is a matter of choice for meeting specific customer needs. For instance, if flowers, water, wine, household products, car parts, etc., has be deliver, each of these items would different level of care in order to prevent damages. Therefore, it would have been an obvious extension as taught by the prior art.
Regarding claims 3, 10, wherein scheduling delivery of the delivery item with the delivery vehicle, further comprises: transmitting, by the one or more processors, a message to the delivery vehicle that includes a user address and of the generated delivery instructions for the delivery item (in order to deliver the item the destination location and/or address must be known by the vehicle).
Regarding claims 4, 11, wherein determining the information associated with the delivery item, further comprises: determining, by the one or more processors, a category of the delivery item based on features of the delivery item in video data of an IoT enabled device; and identifying, by the one or more processors, a state of matter of the delivery item based at least in part on the category (the vehicles includes cameras that can videotape items and the surrounding environment).
Regarding claims 5, 12, wherein obtaining video data of a delivery item from the IoT enabled device, further comprises: capturing, by the one or more processors, digital images of the delivery item from a feed of the IoT enabled device; inputting, by the one or more processors, the digital images into a machine learning algorithm; and determining, by the one or more processors, that an object is present in an image of the video data, based on a corpus utilized to train the machine learning algorithm (the vehicle uses its cameras to take videos and still pictures to operate the machine through machine learning algorithm).
Regarding claims 6, 13, wherein identifying the state of matter of the delivery item based at least in part on the video data of the IoT enabled device, further comprises: identifying, by one or more processors, contents of the delivery item; determining, by one or more processors, a classification of the contents of the delivery item, wherein the classification includes a state of matter; and determining, by one or more processors, properties corresponding to the classification of the contents of the delivery item, wherein the properties are selected from a group consisting of: strength and viscosity (the properties of the item is determined so as provide the appropriate environment).
Regarding claims 7, 14, wherein the delivery vehicle includes a capsule coupled to a gyroscopic device that is coupled to the delivery vehicle, wherein the capsule adjusts to stabilize the delivery item and reduce inertial effects of movements of the delivery vehicle (see par. 76-77).
 Regarding claims 15 and 17-20, the limitations has been met above.
Response to Arguments
Applicant's arguments filed 8/01/22 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument regarding identifying the items before prior to packaging based on data received, the examiner respectfully disagrees. Before an item is schedule for delivery, it has to be identified in order to ascertain that the item is available, so information about the item must received prior to packaging and delivery. With respect to the specific vessel for securing the items, such limitation is a matter of choice for meeting specific customer requirements. For instance, if flowers, water, wine, household products, car parts, etc., has be deliver, each of these items would different level of care in order to prevent damages. Therefore, it would have been an obvious extension as taught by the prior art. The applicant’s arguments are not persuasive. Refer to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876